IN THE COURT OF APPEALS OF IOWA

                                 No. 16-0080
                          Filed September 28, 2016


DUANE M. HUFFER AND HUFFER LAW, P.L.C.,
    Plaintiffs-Appellants,

vs.

MINNESOTA LAWYERS MUTUAL INSURANCE COMPANY, SUSAN
CALHOUN, PATRICK GIBBS, AND SUSAN PARKS,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson,

Judge.



      Plaintiffs appeal an adverse grant of the defendants’ motion to dismiss.

AFFIRMED.




      Duane M. Huffer of Huffer Law, P.L.C., Ames, for appellants.

      Kevin J. Driscoll and Kellen B. Bubach of The Finley Law Firm, P.C., Des

Moines, for appellees.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


MCDONALD, Judge.

       Duane Huffer, a lawyer, ceased employment with his father’s law firm,

Huffer Law, P.L.C., in 2013. Huffer and his spouse, Angela Doss, also a lawyer,

representing themselves and Huffer Law, filed this suit against Minnesota

Lawyers Mutual and several of its employees, among a host of others.1 The

plaintiffs’ claims against Minnesota Lawyers Mutual and its employees arise out

of the insurance company’s removal of Huffer as an insured on Huffer Law’s

malpractice insurance policy, done at Huffer Law’s direction, after Huffer was no

longer associated with the firm. The petition was prolix, rambling, incoherent,

irrational, and failed to set forth any facts supporting a non-frivolous legal claim

against Minnesota Mutual or its employees. See generally Iowa R. Civ. P. 1.413

(“Counsel’s signature to every motion, pleading, or other paper shall be deemed

a certificate that: counsel has read the motion, pleading, or other paper; that to

the best of counsel’s knowledge, information, and belief, formed after reasonable

inquiry, it is well grounded in fact and is warranted by existing law or a good faith

argument for the extension, modification, or reversal of existing law; and that it is

not interposed for any improper purpose, such as to harass or cause an

unnecessary delay or needless increase in the cost of litigation.”). The district

court granted the insurance company defendants’ motion to dismiss on the

grounds that the plaintiffs have asserted no cognizable legal claim and that the

employee defendants were not subject to personal jurisdiction. “The case is


1
   Neither Huffer nor Doss was associated with Huffer Law at the time the petition was
filed and had no authority to act for it or file suit. Huffer and Doss also named Huffer
Law as a defendant in this case, which means Huffer and Doss were representing Huffer
Law, without authorization, at the same time they were adverse to Huffer Law.
                                        3

utterly without merit, and the judgment is affirmed.” Alvord v. Alvord, 80 N.W.
306, 307 (Iowa 1899); see Iowa Ct. R. 21.26(1)(d), (e).

      AFFIRMED.